Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
Claims 1, 10, 12, 13 and 15 have been amended. Claims 16-20 were previously withdrawn as a result of a restriction election. Claim 14 has been cancelled. Claims 1-13 and 15-20 are currently pending.

Election/Restrictions
Claims 1 and 12 directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 16-20, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, are hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 11/30/2020 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter
Claims 1-13 and 15-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:  
With respect to claims 1, 12, and 16, Ko discloses a fuel cell stack (1) comprising:
a plurality of plates (labeled) that define a plurality of fuel cells stacked with each other (1), each plate having a fuel, oxidant, and coolant inlet hole (200) for receiving a fuel, oxidant, or coolant, respectively, and a fuel, oxidant, and coolant outlet hole (200) for discharging fuel oxidant, or coolant, respectively ([0031,0009]); and
a fuel, oxidant or coolant inlet insert (100 – manifold insert) extending into the fuel, oxidant, or coolant, inlet hole (200) of at least some of the plurality of plates (labeled) ([0032]), the fuel, oxidant, or coolant inlet insert having an upstream end (inlet1 port) and a downstream end (outlet port) relative to a direction of fuel, oxidant or coolant flow through the fuel, oxidant or coolant inlet holes (200) (Fig. 3).
Ko also discloses that the fuel, oxidant, or coolant insert extends from the inlet port to the outlet port of a fuel cell stack ([0032]), thereby acting as inlet and outlet inserts simultaneously.
Ko does not disclose the upstream end of the fuel, oxidant, or coolant outlet insert that is separate from the inlet insert or that the inserts having a porosity and a permeability less than a porosity and a permeability of the downstream end of the fuel, oxidant, or coolant inlet insert, or that the upstream end of the outlet inserts have a permeability and porosity greater than that of the downstream end of the outlet inserts, and instead discloses distribution guides within insert to create uniform flow.


Olabi discloses flow plates formed of metal foam that are shared between neighboring fuel cells to form open pore cellular foam (OPCF) flow manifolds ([0022]) and teaches that the OPCS can be treated to adjust porosity, and specifically teaches that the upstream end of the OPCF may have a porosity and permeability less than (by means of having smaller pores) a porosity and permeability of a downstream end (by means of having alrder pores) ([0035]) Olabi further teaches that this allows for different layers (i.e. different areas of the OPCF) to be treated differently (different porosity and permeability) to [rpvide the necessary characteristcs inside the fuel cell or fuel cell stack ([0035]). Although Olabi does not state that closer to the outlet, the porosity and permeability of the upstream end vs. the downstream end would reverse, Olabi does teach that the OCPF can be treated differently to fit desired characteristics and minimize pressure frop between the inlet and the outlet ([0026]), therefore it would be obvious to treat the OCPF taught by Olabi to have a porosity and permeability of the upstream end greater than that of the downstream end closer to the outlet in order to fit the desired flow field. Therefore, the structure taught by Olabi inherently possesses the degrees of permeability and porosity at either end of the claimed inserts (see MPEP 2114).  
However, Olabi does not teach or make obvious the specific application of the application of the change in porosity and permeability as it would apply to a pair of inserts (one for the inlet and one for the outlet) and the implicit need to adjust said porosities and permeabilities to account for flow rates in the respective inlets and outlet.

As a result of the allowability notice of claims 1, 12, and 16, dependent claim 2-11, 13, 15, and 17-20 are also allowable due to their dependency on independent claims 1, 12, or 16.

Response to Arguments
Applicant’s arguments, see pages 7-11, filed 11/17/2021, with respect to the rejection(s) of claim(s) 1 and 12 under 35 U.S.C 103 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JORDAN E BERRESFORD whose telephone number is (571)272-0641. The examiner can normally be reached M-F 8:00 am - 5:00 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Barbara Gilliam can be reached on (572)272-1330. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: 





/J.E.B./Examiner, Art Unit 1727                                                                                                                                                                                                        
/Maria Laios/Primary Examiner, Art Unit 1727